Name: Commission Regulation (EEC) No 130/82 of 21 January 1982 correcting Regulation (EEC) No 97/82 fixing the sluice-gate prices and levies for pigmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 16/28 Official Journal of the European Communities 22. 1 . 82 COMMISSION REGULATION (EEC) No 130/82 of 21 January 1982 correcting Regulation (EEC) No 97/82 fixing the sluice-gate prices and levies for pigmeat HAS ADOPTED THIS REGULATION : Article 1 In the Annex to Regulation (EEC) No 97/82 the amount '3807 ECU' against subheading 02.06 Bib) of the Common Customs Tariff is hereby replaced by '53-30 ECU'. THE COMMISSION OF THE EUROPEAN . COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organi ­ zation of the market in pigmeat ('), as last amended by Regulation (EEC) No 2966/80 (2), and in particular Articles 8 and 12 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 97/82 of 18 January 1982 (3) fixed the sluice-gate prices and levies for pigmeat ; whereas verification has shown that one amount does not correspond with the measures submitted to the management committee for an opinion ; whereas the Regulation in question must therefore be corrected, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 February 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 21 January 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p . 1 . (2) OJ No L 307, 18 . 11 . 1980, p . 5 . 3 OJ No L 13, 19 . 1 . 1982, p . 12.